DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 10/26/2020 does not constitute new matter, and has been accepted by Examiner.

Allowable Subject Matter
Claims 1-5, 23-46 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, and 29 are allowed because the closest prior art of Cope et al. (US 2003/0225492) and Axmon et al. (US 2017/0127332) cannot singularly encompass all the features and limitations nor can they be combined with any other references to render said features and limitations obvious in combinations, especially the feature of,
one or more flight data communication scheduler components to receive a first set of flight data from the first set of one or more aircraft sensors, to receive a set of passenger data to be transmitted from the communication terminal, wherein the set of passenger data originated from one or more passenger devices, to control the communication terminal of the aircraft via the communication interface to transmit the first set of flight data and the set of passenger data from the aircraft during ordinary flight conditions according to first priority information in a prioritization table, to obtain an indication of a trigger event indicating a change in the flight conditions of the aircraft after at least a portion of the first set of flight data and the set of passenger data is transmitted, to send an activation command to the second set of one or more aircraft sensors in response to the indication of the trigger event, and to control the communication terminal of the aircraft via the communication interface to transmit, from the aircraft, a second set of flight data received from the second set of one or more aircraft sensors and the set of passenger data based at least in part on the indication of the trigger event, wherein the second set of flight data is prioritized over the set of passenger data according to second priority information in the prioritization table based at least in part on the indication of the trigger event,
in combinations with the rest of the other features and limitations within the claim(s).

Depending claims 2-5, 23-28, and 30-46 are also allowed with the same rationale.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.